Citation Nr: 1636168	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  10-11 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for postoperative residuals of mycobacterial avium intracellulare (MAI) infection of the right lung.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION


The Veteran served on active duty from July 1961 to May 1965.  Service records show that the Veteran was stationed at Camp Lejeune during service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran was afforded a hearing at the RO before the undersigned Veterans Law Judge in October 2011.  A transcript of that proceeding is of record.  Jurisdiction over the case was subsequently transferred to the RO in Louisville, Kentucky.

When this case was previously before the Board in July 2012, it was decided in part and remanded in part.  


FINDING OF FACT

MAI infection of the right lung was not present in service and is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for postoperative residuals of MAI infection of the right lung have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The service records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

The Veteran was afforded appropriate VA examinations, and probative evidence as to whether the claimed lung disability is related to service has been obtained.  Finally, the Board is satisfied that there has been substantial compliance with the Board's prior remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Accordingly, the Board will address the merits of the appellant's appeal.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran was stationed at Camp Lejeune from approximately May 1962 to February 1963.  He contends that his MAI infection of the right lung was incurred as a result of his exposure to contaminated water at Camp Lejeune.  The Board acknowledges that the water sources at Camp Lejeune were contaminated with industrial solvents during the period of time from 1953 to 1987.  VA is considering presumptions of service connection for certain conditions associated with exposure to the contaminated water at Camp Lejeune but MAI infection is not one of those conditions.  

Service treatment records do not reveal complaints of, treatment for, or diagnosis of any lung infection.  On separation examination in May 1965, clinical evaluation of the Veteran's lungs and chest was normal, with no abnormalities noted.  Chest X-ray examination was also negative for any abnormality.  

The evidence clearly establishes that the Veteran was diagnosed with an MAI infection of the right upper lung lobe in early 1995 and that he ultimately required surgical treatment with a bronchoscopy and right upper lobectomy in December 1995.  The December 1995 private hospital discharge summary provides a summary of the initial diagnosis and treatment.  The Veteran was found to have right upper lobe infiltrate on a routine chest X-ray study.  Subsequent biopsy revealed MAI infection.  Initially, medical treatment was conducted, but was unsuccessful and he ultimately required surgical treatment with removal of his right upper lung lobe.  The surgical records also specifically identify that the Veteran had a history of smoking.  An April 2008 private medical record notes that while the Veteran was not a current smoker that he, "quit ten years ago had history of 60 pack years prior to this."  

The post-service medical evidence is clear that the Veteran was diagnosed with MAI infection of the right lung in 1995.  The key question is whether the claimed lung disability is etiologically related to the Veteran's active service, including exposure to contaminated water at Camp Lejeune.  

In March 2009 a VA examination of the Veteran was conducted.  Following the examination and a review of the Veteran's pertinent history, the examiner stated that there was no evidence that drinking contaminated water causes pulmonary avian micro bacterium; therefore, it was less likely than not that the avian micro bacterium infection was related to or caused by drinking contaminated water at Camp Lejeune some 20 years earlier. 

Subsequent to the VA examination, the Veteran submitted additional evidence supportive of his contention.  He submitted a letter dated in November 2011 from D.A.R., MD, a private physician, which indicates that the physician treated the Veteran from 1991 to 2001 and that the Veteran was diagnosed with mycobacterium avium intracellulare in May 1995.  The physician noted that the Veteran reported exposure to contaminated water while being stationed at Camp Lejeune and that the Veteran was concerned that his MAI infection was due to his exposure to the contaminated water.  The physician explained that although MAI infections are poorly understood in immune competent persons, they do seem to be associated with prolonged exposure to certain contaminated waters and soils.  The physician stated that while he did not have any knowledge of whether the Camp Lejeune water supply had any contamination other than chemical contamination, he understood the Veteran's concern that the exposure to contaminated water could have been a risk or reason for his acquisition and infection with MAI.  While this letter is supportive of the Veteran's claim, the physician did not render an opinion specifically addressing whether the Veteran's MAI infection was related to his exposure to contaminated water at Camp Lejeune.

A second letter dated in December 2011 from T.D.J., MD, another private physician, states that the Veteran had been the physician's patient from 1995 to 1996 and that he had no other known risk factors that may have precipitated his current condition.  The physician opined that, "it is more likely than not that the [Veteran's] condition could have occurred at Camp Lejeune while serving in the Military."  While this physician provided an opinion specifically addressing whether the MAI infection was related to the Veteran's active service, the opinion is speculative in nature.  The Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

In July 2012 the Board remanded to case to obtain another medical opinion which considered the statements of the private physicians.  

In August 2012, the VA physician who conducted the March 2009 VA examination reviewed the evidence of record, including the two letters from the Veteran's private physicians regarding the possible cause of the Veteran's MAI in 1995.  The physician noted that one letter recognized the Veteran's concern regarding the possible cause of the avian tuberculosis relating to water chemical contamination during the period of time he was stationed at Camp Lejeune.  The second physician stated it was his opinion that the lung infection could have occurred during service.  The VA examiner stated that the Veteran's clinical illness was apparent and treated in 1995, 30 years after separation from service, and that there was no documented evidence available to him supporting an association of the contaminated water at Camp Lejeune and development of MAI some 30 years later.  Therefore, "it is at least less likely than not" that the Veteran's MAI in 1995 was caused by exposure to the contaminated water during service from 1961 to 1965.  

In May 2015 another VA physician reviewed the evidence of record and stated the medical opinion that the claimed MAI infection "was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The physician noted private medical evidence dated in April 1995 established that the Veteran was a smoker who smoked, "in excess of one pack per day, and has been for the last 40 years."  A computed tomography (CT) scan conducted in April 1995 also noted that the Veteran had underlying pulmonary emphysema at that time.  The physician referred to medical literature that indicated that while MAI infections have multiple environmental sources including: aerosolized and piped water systems, house dust, birds, soil, and farm animals, along with the components of cigarettes.  Other medical literature indicated that a history of emphysema (underlying lung disease) is an established risk factor for MAI infection.  

Based on the foregoing, the Board finds the Veteran's claim must be denied.  This follows, because there is no medical evidence of the disability until decades following the Veteran's discharge from service and the medical opinions against the claim are more probative than the private medical statements submitted in support of the claim.  The November 2011 statement from the Veteran's private physician does not actually provide an opinion linking the infection to service and the December 2011 private medical opinion is speculative and unsupported by rationale.  The VA medical opinions indicating that the infection is probably unrelated to service are adequately supported with reference to medical literature and notation of risk factors which were not mentioned in the private statements.  

While the Board has also considered the Veteran's statements and recognizes that the Veteran might sincerely believe that his MAI infection was caused by his exposure to the contaminated water at Camp Lejeune, the Veteran's lay opinion concerning this matter requiring medical expertise is clearly less probative than the VA medical opinions against the claim.

Therefore, service connection for postoperative residuals of mycobacterial avium intracellulare (MAI) infection of the right lung must be denied.  


ORDER

Service connection for postoperative residuals of mycobacterial avium intracellulare (MAI) infection of the right lung is denied.  



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


